Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Keith Barkley appeals the district court’s order granting Defendants’ motion for summary judgment and denying relief on his 42 U.S.C. §1983 (2012) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Barkley v. Maryland, No. 1:14-cv-00399-GLR, 2015 WL 5165903 (D.Md. Sept. 2, 2015). We dispense with oral argument *242because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.